Title: From Thomas Jefferson to Arthur S. Brockenbrough, 9 March 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
Mar. 9. 25.
Hereto annexed I send you certain resolutions of the Visitors past at their late session, on which you will have to act so soon as we can learn how and when the monies expected from the General government can be recieved by us. these monies being expressly appropriated by law to ‘the purchase of books and apparatus for the University,’ a separate account must be opened for it as a distinct fund. this fund however is to be charged with the 6000. D. advanced for it’s purposes by the building fund, after it’s creation, but at a time when  it’s proceeds  could not as yet be obtained. the board further considering that it would be worse than useless to procure books without a place to arrange them in, think themselves justifiable in applying, for the present, a part of this fund to the preparation of the room destined to recieve the books. all the expences too of books  tables and other necessaries for the library room will be to be charged The number of bricks which the Anatomical building will requi cannot be known until we know the depth to which we must go for the foundation which depends on the ground. but it will take 4000. bricks for every foot of it’s height from the foundation to the roof. the plan shall be delivered to you as soon as I shall have had a consultation on it with Dr Dunglison.I salute you with friendship and respectTh: Jefferson